Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 recites “"VINASSE TREATMENT PROCESS BY FLOTATION IN FLOW"” but should recite “A vinasse treatment process by flotation in flow…”
Claims 2-7 recite “"VINASSE TREATMENT PROCESS BY FLOTATION IN FLOW", according to claim…” but should recite “The vinasse treatment process by flotation in flow according to claim…”
Claim 1 recites the term “provid” but should state “provided.”
Claims 1-7 are made up of a series of clauses/phrases that make it difficult and confusing to figure out what each clause/phrase is modifying. Applicant is urged to write the claims in clearer wording that does not include multiple clauses setting off different elements of the claim. Further, the claims include many grammar mistakes, such as having commas separate the subject from the verb and improper comma usage in each limitation making the claims confusing. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 recite various elements (vinasse, vinasse treatment, flotation tank, aeration and oxygenation system, a solution of organic and vegetal coagulants, coagulation basin, organic and vegetal flocculants, coagulated vinasse, flocculation basin, flocculated vinasse, flotation basin, nano and micro air bubbles, pipeline, flakes, air, floaty/float sludge, superficial sludge, sludge, concentrated vinasse, capture and pumping equipment, treated vinasse, vertical water/air saturation type). However, later claims or limitations also recite the same elements without a definitive article (the or said) showing that the element was previously disclosed (the vinasse, the flotation tank, etc.). As such, it is unclear if the elements of later limitations or claims are the same or different than the elements stated in the first instance. For the purposes of examination, the various elements having the same name will be interpreted as the same element.  
Claim 1 recites the term “solution of organic and vegetal coagulants” but later uses the term “coagulants,” “coagulant solution organic and vegetal origin,” and “coagulants being organic and of vegetal origin” (claims 2-3). It is unclear if the various terms are directed to the same element or a different one. Terminology should be consistent throughout the claims. 
Claim 1 recites the term “organic and vegetal flocculants” but later uses the term “flocculants organic and of vegetal origin”. It is unclear if the various terms are directed to the same element or a different one. Terminology should be consistent throughout the claims. 
Claim 1 recites the term “floaty sludge” but later uses the term “surface float sludge,” “superficial sludge,” “sludge,” and “surface sludge”. It is unclear if the various terms are directed to the same element or a different one. Terminology should be consistent throughout the claims. 
Claim 1 recites the term “floatation basin” but later uses the term “float basin”. It is unclear if the various terms are directed to the same element or a different one. Terminology should be consistent throughout the claims. 
Claim 1 recites the term “scraper” but later uses the term “scraping blades” (claim 6). It is unclear if the various terms are directed to the same element or a different one. Terminology should be consistent throughout the claims. 
Claim 1 recites the term “larger-sized flakes” but later uses the term “flakes,” “embedded flakes,” and “larger flakes” (claims 3-4). It is unclear if the various terms are directed to the same element or a different one. Terminology should be consistent throughout the claims. 
	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 only recites a limitation that is already present in the claim upon which it depends. As such, claim 7 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is considered to be Allen et al. (US 2004/0129639). Allen teaches a method for treating fruit and vegetable wastewater (vinasse) comprising adding organic coagulants and flocculants and mixed and floating flocs is considered. Allen fails to teach the specific mix of flocculants and coagulants claimed, the coagulation and flocculation steps including aeration and oxygenation system via air blowers and oxygen concentrators, the specific flotation step and basin claimed, as well as the recirculation step. While the missing steps in Allen are all known in various fields of wastewater treatment, it is Examiner’s position that one skilled in the art would not have arrived at the claimed method absent impermissible hindsight. It is noted that while the claims are confusing as written, Examiner believes the claims positively include the above method steps and equipment stated and include “consisting of” terminology thereby further limiting the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777